DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, and Species A-2 (amino group) in the reply filed on 29 January 2021 is acknowledged.
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The terms “mode pore size” or “mode diameter in pore size distribution” have been interpreted as an “average pore size,” as set forth in [0040] of the instant specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the coating layer further has a ligand bonded to the hydrophilic polymer through a spacer comprising a structure derived from the group represented by -NH-R-L or a structure derived from the epoxy group” in lines 2-4.  This limitation renders the claim indefinite because it is unclear what is meant by “a spacer comprising a structure derived from the group….”  Claim 1 requires the hydrophilic polymer to include an -NH-R-L group, or an epoxy group.  Is this limitation in claim 15 suggesting that this group is (or is part of) the spacer, or that the spacer is bound to this group?  For the purpose of examination, the spacer will be interpreted as a group in addition to the epoxy or –NH-R-L group.
Claim 18 further recites that “a length of the spacer represented by the number of atoms from an oxygen atom derived from the hydroxyl group in the hydrophilic polymer to an atom bonded to the ligand is 4 atoms or more and less than 50 atoms” in lines 3-5.  This limitation renders the claim indefinite because it is unclear if the group represented by –NH-R-L or an epoxy (and the atoms of those structures) is included within this structure (and therefore part of the defined spacer).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by DiLeo et al. (US 2011/0049042).
Regarding claim 1, DiLeo discloses a separation material (abstract).  The material includes hydrophobic polymer particles ([0053], porous beads; [0063], styrenic polymers) and a coating layer covering at least a portion of a surface of the hydrophobic polymer particles ([0038]; [0050]; [0064]; [0109]). The coating layer comprises a hydrophilic polymer having hydroxy groups ([0064]; [0109], polysaccharides).  The hydrophilic polymer may further include additional functionalities, such as multifunctional epoxy compounds or chemical ligands such as 2-aminobenzimidazole ([0109]-[0112]; 2-aminobenzimidazole includes at least one section reading on an –NH-R-L group, wherein R is a hydrocarbon and L is an amino group). 
Regarding claim 2, although DiLeo does not explicitly disclose that the separation material has an elastic modulus at 5% compressive deformation in water of 70 MPa or more, the separation material includes all of the structural features defined by the claim and exemplified by the instant specification (same materials, same form, overlapping porosity, same coating, etc.).  Therefore, the separation material will inherently have the recited properties. See MPEP § 2112.
Regarding claim 3, the recited limitations include method of operating a column including the claimed separation material.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
While DiLeo does disclose that the separation material may have a hydraulic permeability p to about 500 cm/hr ([0051]), the separation material also includes all of the structural features defined by the claim and exemplified by the instant specification (same materials, same form, overlapping porosity, same coating, etc.).  Therefore, the separation material will inherently be capable of demonstrating the same properties during use. See MPEP § 2112.
Regarding claim 4, DiLeo discloses that the hydrophobic polymer particles are particles comprising a polymer having a structural unit derived from a styrene monomer ([0063], styrenic polymers; [0053], porous beads).
Regarding claim 5, DiLeo discloses that the hydrophilic polymer having hydroxy groups is a polysaccharide or a modified product thereof ([0064]; [0109]-[0112]).
Regarding claim 6, DiLeo discloses that the hydrophilic polymer having hydroxy groups is one or more selected fromPage 3 of 7In re National Phase of International Application No. PCT/JP2018/013304 PRELIMINARY AMENDMENT dated September 27, 2019the group consisting of dextran, agarose, pullulan, a modified product thereof, and a mixture thereof ([0064]; [0068]; [0074]; [0109]).
Regarding claim 7, DiLeo discloses that the hydrophilic polymer having hydroxy groups is crosslinked ([0064]; [0068]; [0074]; [0109]).
Regarding claim 11, DiLeo discloses that the hydrophobic polymer particles have a porous structure ([0053]; [0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DiLeo et al. (US 2011/0049042), as applied to the claims above.
Regarding claim 9, DiLeo discloses all of the claim limitations as set forth above.  While DiLeo teaches that the uncoated substrate may have a larger pore size, from about 1 to 1000 microns ([0042]), the reference also discloses that the coating layer has a pore size of about 1 to 200 nm ([0048]) and that the coating layer will reduce the average diameter of the pores on the substrate by up to 80% ([0045]).  DiLeo suggests that the porosity and permeability of the separation material may be adjusted to optimize the flow capacity through the material ([0047], [0048]).  
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Regarding claim 10, DiLeo discloses all of the claim limitations as set forth above.  While DiLeo teaches that the uncoated substrate may have a larger pore size, from about 1 to 1000 microns ([0042]), the reference also discloses that the coating layer has a pore size of about 1 to 200 nm ([0048]) and that the coating layer will reduce the average diameter of the pores on the substrate by up to 80% ([0045]).  DiLeo also suggests that the porosity and permeability of the separation material may be adjusted to optimize the flow capacity through the material ([0047], [0048]).  
Although the reference does not explicitly disclose that the separation material has a pore volume of 30 to 70 vol.%, as the permeability and flow capacity are variables that can be modified, among others, by adjusting the pore volume of the separation material, the precise pore volume would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pore volume cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pore volume in the separation material of DiLeo In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Regarding claim 12, DiLeo discloses that the separation material has a high surface in order to provide good capacity to allow for direct contact of fluid flowing through the structure ([0052]).  DiLeo, discloses that the separation material should have a surface area that is preferably 75% higher than the surface area of the substrate itself ([0052]).
 Although the reference does not explicitly disclose that the separation material has a specific surface area of 20 m2/g or more, as the capacity of the separation material is a variable that can be modified, among others, by adjusting the specific surface area of the separation material, the precise specific surface area would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed specific surface area cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the specific surface area in the separation material of DiLeo to obtain the desired capacity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). 
Regarding claim 14, DiLeo discloses that the thickness of the coating layer may be optimized to capacity and adsorption and release rates for the desired selected molecules ([0048]-[0049]).  Therefore, although the reference does not explicitly disclose that an amount of the coating layer is 30 to 500 mg per g of the hydrophobic polymer particles, as the capacity and adsorption and release rates for the desired selected molecules are variables that can be modified, among others, by adjusting the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Claims 8, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over DiLeo et al. (US 2011/0049042), as applied to the claims above, and further in view of GE Healthcare (“Affinity Chromatography: Principles and Methods”).
Regarding claim 8, DiLeo discloses all of the claim limitations set forth above.  While the reference suggests that substrates may be of any size ([0054], any length or diameter; [0053], porous beads), the reference does not explicitly disclose that the separation material has an average particle size of 10 to 500 microns.
It is known in the art, however, that the particle size of a separation material may be selected to maximize surface area for coupling a ligand and binding the target molecule (GE, pg. 98, para. 2).  As the surface area of the particle is a variable that can be modified, among others, by adjusting said particle size, the precise particle size would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed particle size cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the particle size for the separation material of DiLeo to obtain the desired surface area for ligand coupling and In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).  
Regarding claim 13, DiLeo discloses all of the claim limitations set forth above.  While the reference suggests that substrates may be of any size ([0054], any length or diameter; [0053], porous beads), the reference does not explicitly disclose that the hydrophobic polymer particles have a coefficient of variation of a particle size of 3 to 15%.
It is known in the art, however, that the particle size of a separation material may be selected to maximize surface area for coupling a ligand and binding the target molecule (GE, pg. 98, para. 2).  It is also widely known in the art that variations in particle size will impact packing of the material within a column and media stability (DiLeo, [0009]).  As the surface area of the particle, packing uniformity, and media stability are variables that can be modified, among others, by adjusting said particle size, the precise particle size and coefficient of variation of a particle size would have been considered result effective variables by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed coefficient of variation of a particle size cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the coefficient of variation of a particle size for the hydrophobic polymer particle of DiLeo to obtain the desired surface area, packing uniformity, and media stability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).  
Regarding claims 15-20, DiLeo discloses all of the claim limitations as set forth above.  While the reference discloses that the hydrophilic coating layer may be modified with various functionalities to enable bonding of a ligand to the separation material ([0109]-[0112]), the reference does not explicitly claim 15).  While the hydrophilic polymer may be a polysaccharide ([0064]; [0109]; claim 18) and the ligand may be one that is bondable specifically to a portion of an immunoglobulin, such as a Protein A or Protein G ligand ([0111]; claims 19, 20), the reference does not disclose that the spacer is in a straight chain form or that a length of the spacer represented by the number of atoms from an oxygen atom derived from the hydroxy group in the hydrophilic polymer to an atom bonded to the ligand is 4 atoms or more and less than 50 atoms (claims 15-18).
It is widely known in the art of chromatography media, and in affinity media generally, to use spacer molecules to bind ligands to a separation material (GE, pg. 97-99).  The spacer arm is present to improve binding between the ligand and the target molecule by overcoming any effects of steric hindrance (GE, pg. 97).  Spacer arms must be designed to maximize bonding, but also to avoid non-specific binding effects (GE, pg. 99).  If a spacer arm if too short, the arm may be ineffective and the ligand fails to bind substances in the sample (GE, pg. 99).  Alternatively, if the spacer arm is too long, proteins may bind non-specifically to the spacer arm and reduce selectivity of the separation (GE, pg. 99).  Spacer arms may frequently include straight chains having from 4 to 12 atoms extending from an oxygen on the separation material to the ligand (pg. 101-102).
It would have been obvious to one having ordinary skill in the art at the time of the invention to use a straight chain spacer between the hydrophilic coating layer of DiLeo and the ligand, as suggested by GE, since doing so will improve binding between the ligand and the target molecule by overcoming any effects of steric hindrance.  One having ordinary skill in the art would be motivated to optimize the length of the spacer arm, such as to have from about 4 to 12 atoms, in order to ensure that the spacer is effective to overcome effects of steric hindrance while also minimizing non-specific binding.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited are relevant to separation materials including hydrophobic substrates with hydrophilic coating layers containing ligands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777